Citation Nr: 0919582	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-34 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered at Tahlequah City Hospital on 
January 16, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1948 to May 1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Medical 
Administration Service (MAS) of the Muskogee, Oklahoma, VA 
Medical Center (VAMC).  In April 2009, the appellant appeared 
at a videoconference hearing held before the undersigned.  


FINDING OF FACT

Unauthorized medical services rendered at Tahlequah City 
Hospital on January 16, 2007, did not involve circumstances 
in which a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention for the 
initial evaluation and treatment would have been hazardous to 
life or health.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical services rendered at Tahlequah City Hospital on 
January 16, 2007, have not been met.  38 U.S.C.A. § 1725 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 17.1000-17.1002 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The veteran was not provided 
any VCAA notification in this case.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but, rather, in Chapter 17, 
indicating that the VCAA does not apply. 

Nevertheless, in June 2007, the Veteran was sent a letter 
explaining the requirements for payment of unauthorized 
medical expenses under the Millennium Health Care and 
Benefits Act, Public Law 106-117, and his subsequent 
statements and hearing testimony have been responsive to 
those criteria.  Although not provided prior to the initial 
decision, the notice was provided before the statement of the 
case was furnished.  The Veteran has had a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran seeks payment or reimbursement for medical 
expenses rendered on January 16, 2007, in Tahlequah City 
Hospital.  

The veteran does not have any adjudicated service-connected 
disabilities, nor was authorization for the hospital visit 
obtained in advance; accordingly, the claim was considered 
under the Millennium Health Care and Benefits Act, Public Law 
106-117, which provides for the reimbursement of non-VA 
emergency treatment for which the veteran is personally 
liable in certain circumstances, regardless of service-
connected status, if specified criteria are met.  38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002.  To be eligible for 
reimbursement under this law, all of the following conditions 
must be met:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

(c) A VA or other Federal facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized).  

(e) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider 
of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability. 

38 C.F.R. § 17.1002 (2008).

Since all criteria must be met, the claim must be denied if 
there is a failure to satisfy any single criterion.  

Records from Tahlequah City Hospital (TCH) show that on 
January 16, 2007, the Veteran was seen in the Emergency 
Services department at 3:42 a.m.  He arrived by private 
vehicle, in a wheelchair, and accompanied by his wife.  He 
complained of vomiting approximately six times that night 
since 11 p.m., and of abdominal pain and weakness.  The 
initial assessment placed him in the "Non-Urgent" category, 
and not the "Urgent" or "Emergent" categories.  Reglan was 
administered intravenously at about 4:20 am, and at 5:45, he 
stated he was feeling better, with nausea gone.  He was 
discharged to home with oral Reglan and advised to hydrate.  
He was discharged at 7:45 a.m., and was ambulatory.  The 
diagnosis was acute viral gastroenteritis.

Accompanying the Veteran's claim was a statement that 
purportedly certified that the claim met "all of the 
conditions for payment by VA for emergency medical services 
under 38 C.F.R. § 17.1002 and 17.1003."  The form was signed 
by "[redacted] for TCH."  

The VAMC MAS denied the claim on the basis that VA facilities 
were available.  A physician reviewed the claim in June 2007, 
and determined that VA facilities were feasibly available.  
In addition, the physician found that the medical condition 
had not prevented the Veteran from traveling to the nearest 
VA, and that a lay person would not have perceived the 
condition as a medical emergency.

The Veteran contends that due to a severe ice storm, he was 
unable to travel to the nearest VA facility at that time.  He 
said that he had been told that VA was on a divert during the 
storm and "they" wouldn't take them to the Muskogee VAMC.  
Moreover, the Veteran contends that the care was provided for 
an emergency.  

At his hearing, the Veteran and his wife testified that due 
to a power outage resulting from the ice storm, they went to 
stay with their daughter.  They stated that she lived about 
35 miles from their house, which was in Tahleqah, and, they 
estimated, about 65 miles from the VAMC.  They stated that 
she was living at Lake Tenkiller at that time.  The Veteran 
stated that he took his normal medication before bed, and 
when he went to bed, he began having dry heaves, which 
persisted every time he would lie down, and continued for 45 
minutes or so, at which point he asked his wife to take him 
to a doctor.  He said VA had been informed that he was at the 
hospital, although there is no record of this, and the 
Veteran did not state that he himself called VA; rather, he 
received this impression from TCH personnel.  The Veteran and 
his wife said someone told them he would not have been able 
to go to he Muskogee VAMC, but would have taken him to 
Muskogee Regional Hospital instead, which, it was speculated, 
meant that the VAMC was on "deferred" status.  

Although there was a severe ice storm in the area before the 
Veteran's hospital treatment, the Veteran was able to travel 
the approximately 20-25 miles to his daughter's house, and 
then to travel back nearly as far to the hospital in 
Tahlequah.  The Board is unable to find anything in the 
Tenkiller Lake area which is more than approximately 40 miles 
from the Muskogee VAMC, except for at the southeast end which 
although 45 miles from Muskogee, is 30 miles from Tahlequah.  
Thus, it would appear that if the storm had not prevented 
travel to the Veteran's daughter's house, or back to 
Tahlequah on the night of his abdominal pain and vomiting, he 
could have traveled to the VAMC.

Moreover, the "prudent person" standard for an emergency 
has not been met.  He or his wife drove to the hospital.  
When seen at TCH, the Veteran's condition was considered to 
be "Non-Urgent," as opposed to "Urgent" or "Emergent."  
The evidence shows that while the Veteran was uncomfortable, 
his vital signs were stable.  Similarly, the VA physician who 
reviewed the claim concluded that a lay person would not have 
perceived the condition as a medical emergency.  

This medical evidence outweighs the statement by "[redacted] 
for TCH" who stated that the claim met "all of the 
conditions for payment by VA for emergency medical services 
under 38 C.F.R. § 17.1002 and 17.1003."  In particular, the 
medical classification at the time he was initially seen as 
"Non-Urgent" is particularly probative.  The Veteran's own 
testimony that he felt it was an emergency is also outweighed 
by this evidence.  In this regard, the standard is not a 
solely subjective standard, but a more objective, "prudent 
person" standard.  Neither the Board nor the veteran 
possesses the necessary medical expertise to challenge the 
results of the medical evidence.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992) (a layman is not competent to offer a 
diagnosis or medical opinion); Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  

In this case, the evidence establishes that the Veteran's 
abdominal symptoms, while undoubtedly uncomfortable, were not 
of the type that a prudent person would have considered a 
life-threatening situation.  Moreover, there is also evidence 
indicating that VA facilities were feasibly available, 
although this matter need not be further investigated, 
because of the absence of an emergency.  While sympathizing 
with the veteran's situation, the Board is unable to provide 
a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  




	(CONTINUED ON NEXT PAGE)



ORDER

Reimbursement or payment for unauthorized medical services 
rendered at Tahlequah City Hospital on January 16, 2007, is 
denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


